Title: To George Washington from James Horrocks, 1769
From: Horrocks, James
To: Washington, George



Sir
Sunday Morng [1769]

I will take particular Care of the Paper you have sent me, & I am of Opinion I may safely promise you that the Appointment to the Surveyorship mention’d will not be made out before the Time you speak of—I assure you I cannot help considering this as ⟨for⟩ a particular matter, wherein some forms may be dispens’d with under proper Care that the College receives no Detriment, & if this shou’d be so, it will be a pleasure to me to

have this done as far as I am able in the most full manner agreeable to Your Wishes. Have the Honor to be Sir Your very hble Servt

J. Horrocks

